internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p - plr-114755-99 date date legend parent company state a state b statute a a1 b c d e f g dear this letter is in reply to your letter dated date and subsequent correspondence asking the internal_revenue_service to rule on the transaction described below facts parent is the common parent of an affiliated_group_of_corporations that includes company subsidiary is wholly owned by company subsidiary is wholly owned by subsidiary subsidiary and subsidiary were formed as special purpose entities parent files a consolidated_return for the group company a calendar_year taxpayer that uses the accrual_method of accounting is an electric utility in state a company generates transmits and distributes electricity to customers within a designated territory company had the exclusive right to sell electricity at retail within its territory and is regulated by state a’s board_of public_utilities bpu and the federal energy regulatory commission plr-114755-99 state a recently deregulated its electric industry as a result company’s customers are allowed to contract directly with alternative suppliers of electricity and company must compete with other parties to sell electricity in a competitive market some of company’s generation facilities have values substantially below their book_value and some of its contracts to purchase electricity are at rates above the market price to enable company to recover the net uneconomic portions of its prudently incurred costs of generation-related assets and obligations transition costs state a enacted statute and the bpu issued orders allowing company to collect nonbypassable charges from consumers of electricity located in company’s territory the charges will be based in part on the amount of electricity purchased by the consumer whether from company or from an alternative supplier under statute a portion of company’s transition costs may be recovered by collecting separate nonbypassable usage-based charges called transition bond charges tbcs taxpayer’s customers may avoid these charges by not purchasing electricity or by purchasing electricity from an on-site generating facility in general under statute electricity produced by an on-site generating facility and sold to the on-site customer is not subject_to the tbc statute permits company to issue securities that will be secured_by company’s right to collect the tbcs the tbcs will be collected from consumers of electricity located in company’s territory to obtain the authority to collect tbcs and to issue securities company must apply for a financing order from the bpu the rights granted in the financing order are transferrable and statute provides that following a transfer the property right is vested ab initio in the assignee under a financing order tbcs to be collected by company will be generally based on the actual electricity usage of each affected consumer actual collection of tbcs will vary from expected collections due to a number of factors including power usage and delinquencies the financing order will require the adjustment of the tbc charge at least annually to account for differences between expected collections and actual collections under statute the right to collect tbcs is a separate_property right bondable transition property proposed transaction the bpu has issued a summary order approving the recovery_of an estimated dollar_figurea of company’s transition costs together with an estimated dollar_figurea1 for related transaction costs in the summary order the bpu indicated that it would issue a further decision and order the summary order and decision and order together will constitute the recovery order authorizing the recovery_of company’s transition costs company does not expect that the decision and order will change the cost plr-114755-99 determinations of the summary order company has applied to the bpu for a financing order authorizing the issuance of notes in an aggregate principal_amount not to exceed dollar_figureb the financing order will authorize tbcs in an amount needed to service the notes pay transaction costs and provide for credit enhancement the financing order will create bondable transition property in the right to collect the tbcs and will provide that the bondable transition property may be assigned to a special purpose entity spe of company or a subsidiary in the summary order the bpu has also granted company the authority to recover the federal income taxes and state corporate business taxes it will incur as it bills customers for tbcs company’s tax_liability will be collected under separate non- bondable charges company will transfer the bondable transition property to subsidiary as a capital_contribution subsidiary will then transfer the bondable transition property to subsidiary as a capital_contribution subsidiary will form an spe under state b law as a bankruptcy remote limited_liability_company to effectuate the proposed transaction subsidiary will be the sole member of the spe the spe will not elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the procedure and administration regulations subsidiary will contribute as equity to the spe cash equal to c percent of the total issue_price of the notes pursuant to the financing order subsidiary will transfer the bondable transition property to the spe the spe will issue and sell notes to investors not to exceed the aggregate principal_amount of dollar_figureb the proceeds from the issuance of the notes net of issuance costs will be transferred to subsidiary in consideration for the bondable transition property the spe will issue one or more series of notes to investors the series may be issued in one or more classes company expects that the notes will have scheduled maturity dates of no more than d years and legal maturity dates of no more than e years scheduled maturity is the date on which the final principal payment is expected to be paid legal maturity is the date on which nonpayment is a default interest will be payable quarterly or semiannually at rates based on yields commensurate with similarly rated debt obligations of comparable weighted average lives the notes are expected to be sold at or near par_value principal payments will be scheduled to be made quarterly or semiannually the notes will be subject_to an optional clean-up call that is redemption on any payment_date prior to maturity at a price equal to the notes’ outstanding principal_amount plus accrued interest when the outstanding principal of the notes after giving plr-114755-99 effect to payments scheduled to be made on that payment_date declines to less than f percent of the original issue_price of the series initially company will service the consumer accounts subject_to the tbcs as servicer company will on a monthly basis bill and collect tbcs remit collected tbcs to the spe and retain all books_and_records regarding the tbcs subject_to the spe’s right of inspection company will retain all investment_income earned on the tbcs between the time they are collected and the time they are remitted to the spe only in the event that company fails satisfactorily to perform its servicing functions will company be subject_to replacement as servicer company’s ability to resign as servicer will be restricted third-party electricity suppliers may bill and collect payments including tbcs from customers the servicer will bill the third-party suppliers for the full amount of tbcs based on the amount of electricity delivered by company and other charges owed to the company in its individual capacity the third-party suppliers may be required to take additional steps designed to reduce commingling risks including providing a cash deposit of two months’ estimated collections nonetheless in all events the amounts paid will be based on electricity usage the tbcs will be set to provide for recovery_of the costs associated with billing and collecting the tbcs as well as for an excess_amount overcollateralization amount that will eventually reach g percent of the original principal_amount of the notes the overcollateralization amount will be collected approximately ratably over the expected term of the notes the spe will retain all remitted tbcs in the collection account which will consist of four subaccounts general reserve capital and overcollateralization the general subaccount will hold all funds in the collection account not held in any of the other three subaccounts the servicer will remit all tbc payments to the general subaccount and the trustee will draw on amounts in the general subaccount to pay expenses of the spe to make scheduled payments on the notes and to make other_payments and transfers in accordance with the terms of the indenture tbc collections in excess of amounts necessary to pay interest and principal on the notes to pay related fees and expenses of the spe to maintain the capital subaccount at the required capital level and to fund and maintain the overcollateralization subaccount at its required level will be allocated to the reserve subaccount if the tbcs collected in any period are insufficient to satisfy the spe’s payment obligations on the notes the trustee may draw on amounts in the reserve subaccount the overcollateralization subaccount and finally the capital subaccount to make necessary payments and transfers under the indenture to the extent that amounts in the capital subaccount or the overcollateralization subaccount are used to satisfy scheduled principal and interest payments future tbcs will be increased to plr-114755-99 replenish those subaccounts in addition any funds in the reserve subaccount from prior payment dates will be used to replenish the capital subaccount and the overcollateralization subaccount investment_income earned on amounts in the collection account also may be used to satisfy scheduled interest and principal payments on the notes and to replenish the spe’s equity and the scheduled overcollateralization amount any excess revenues up to an amount equal to the investment_income on the capital subaccount will be remitted to the the spe which may distribute the earnings to subsidiary the notes will provide for the following events of default a default in the payment of interest within five days after a payment is due a default in the payment of outstanding principal as of the legal maturity_date a default in the payment of the redemption price for any note on the redemption date thereof certain breaches of covenants representations or warranties by the spe in the indenture that go unremedied for days and certain events of bankruptcy insolvency receivership or liquidation of the spe in the event of a payment default the trustee or holders of a majority of the principal_amount of all series then outstanding may declare the principal of all classes of the notes to be immediately due and payable the notes will be secured_by all property of the spe including the bondable transition property the servicing agreement the collection account the equity contribution of subsidiary any rights under the administration agreement and all other transaction documents company expects the notes to receive one of the three highest credit ratings from one or more nationally recognized credit rating agencies issues does the issuance of the financing order authorizing the collection of the tbcs result in gross_income to company subsidiary or subsidiary are the notes obligations of subsidiary does subsidiary 2's receipt of the proceeds from the issuance of the notes result in gross_income to subsidiary plr-114755-99 law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 sec_451 of the code provides in part that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the regulations provides in part that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy all events occur when the required performance takes place payment is due or payment is made whichever happens earliest revrul_79_266 1979_2_cb_203 in the present case company is receiving an irrevocable right to charge its customers the transition bond charge in order to recoup approximately dollar_figurea company may collect this rate not only from the customers it supplies with electricity but also from those in its service area who have chosen a different electricity supplier the right to collect the tbcs is of significant value in producing income for company moreover state a’s action in making the tbc rights transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the government through a lottery is not includable in income accordingly issuance of an irrevocable financing order authorizing the taxpayer to impose and collect the tbc does not result in gross_income to the taxpayer under sec_61 further issuance of an irrevocable financing order authorizing company to impose and collect the tbc will not result in company accruing income under sec_451 the tbc is an adjustment to the future selling_price of electricity and may be avoided by customers who do not purchase electricity or who purchase electricity from an on-site generating facility this arrangement is similar to the situation described in revrul_80_308 1980_2_cb_162 that ruling deals with a periodic fuel adjustment charge that compensates a utility for an earlier underrecovery of purchased gas costs plr-114755-99 revrul_80_308 holds that the fuel adjustment charge is part of the selling_price of the gas to be sold in the future during the period the charge is in effect and that the utility must make additional sales of gas in order to receive the increased gas revenues that include the fuel adjustment charge the instant case is similar because electricity must be sold in the future for company to receive the tbc the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 1997_1_cb_9 an instrument secured_by property may be an obligation of the taxpayer or alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program conclusions based on the facts as represented we rule as follows the issuance of the financing order authorizing the collection of the tbcs will not result in gross_income to company subsidiary or subsidiary the notes will be obligations of subsidiary subsidiary will not have gross_income by reason of its receipt of the proceeds from the issuance of the notes except as specifically ruled on above no opinion is expressed or implied regarding the federal tax aspects of the transaction no opinion is expressed or implied regarding the receipt of any proceeds by company and subsidiary relating to the issuance of the notes this ruling is directed only to company under sec_6110 of the code this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of company for the taxable years that include the transaction described in this letter sincerely assistant chief_counsel financial institutions products by jonathan zelnik assistant branch chief branch
